                  Case
AO 199A (Rev. 12/11- EDCA1:19-cr-00204-DAD-BAM                      Document
                         [Fresno]) Order Setting Conditions of Release         24 Filed 08/12/20 PagePage
                                                                                                       1 1ofof 3                3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California
                                                                                                     FILED
                                                                                                    Aug 12, 2020
UNITED STATES OF AMERICA,                                                                        CLERK, U.S. DISTRICT COURT
                                                                 )                             EASTERN DISTRICT OF CALIFORNIA


                           v.                                    )
                                                                 )              Case No.       1:19-CR-203 DAD BAM:
PATRICK LEE GONZALES,                                            )                             1:19-CR-204 DAD BAM


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                      United States District Court, 2500 Tulare Street, Fresno, CA 93721
                                                                                       Place



      on                                         September 28, 2020, at 1:00 PM before Magistrate Judge Barbara A. McAuliffe
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL 9:00 AM ON THE FIRST WORKING DAY AFTER
POSTING OF THE BOND
                 Case
 AO 199B (Rev. 09/08-    1:19-cr-00204-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      24 Filed 08/12/20 Page 2 of 3
                                                                                                                Page                     2 of    3 Pages

 GONZALES, Patrick Lee
 Doc. No. 1:19-CR-00203-DAD-BAM ; 1:19-CR-204 DAD BAM
                            ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a) report on a regular basis to the following agency:
                     Pretrial Services and comply with their rules and regulations;
                (b) report telephonically to the Pretrial Services Agency on the first working day following your release from
                     custody;
                (c) following your release from custody, you must complete a 14-day quarantine period at your residence. During
                     this 14-day quarantine period, you must remain inside your residence at all times except for medical needs
                     preapproved by the PSO. You must comply with any and all telephonic and virtual (video) reporting instructions
                     given to you by the Pretrial Services office;
                (d) following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at
                     a location approved by the PSO, and you must report the results of your COVID-19 test to Pretrial Services
                     immediately upon receipt;
                (e) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                     without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
                     advance by PSO;
                (f) report any contact with law enforcement to your PSO within 24 hours;
                (g) cooperate in the collection of a DNA sample;
                (h) not associate or have any contact with any known gang member, including any member of the Hells Angels
                     Motorcycle Club, with the exception of your brother, John Allen Gonzales II; however, you may not discuss any
                     issues related to the Hells Angels Motorcycle Club, unless in the presence of counsel or otherwise approved in
                     advance by the PSO;
                (i) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                     dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                     currently under your control;
                (j) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                     prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                     prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (k) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (l) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                     release, the following sum of money or designated property: A $35,000 secured cash bond to be provided by his
                     girlfriend, Brittney Nicole Jackson;
                (m) upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
                     to Pretrial Services, you must participate in the following Location Monitoring program component and abide
                     by all the requirements of the program, which will include having a location monitoring unit installed in your
                     residence and a radio frequency transmitter device attached to your person. You must comply with all instructions
                     for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
                     monitoring company. You must pay all or part of the costs of the program based upon your ability to pay as
                     determined by the PSO. HOME INCARCERATION: You must remain inside your residence at all times except
                     for medical needs or treatment, religious services, and court appearances pre-approved by the PSO; and,

                 USMS SPECIAL INSTRUCTIONS:
              (n) have your release on bond delayed until 9:00am on the first working day following the posting of the cash bond.
1:19-CR-203 DAD BAM; 1:19-CR-204 DAD BAM
                                                                                      3   3
               Case 1:19-cr-00204-DAD-BAM Document 24 Filed 08/12/20 Page 3 of 3




      XX




                Aug 12, 2020


                                           Erica P. Grosjean, U.S. Magistrate Judge
